GANEY, Circuit Judge
(dissenting).
The focal point of inquiry here concerns itself with whether the statement obtained from Stanley Cassidy after a series of questionings was a voluntary one.
The norm or criterion of voluntariness as to whether or not a confession meets the standards of admissibility, requisite under the due process clause of the 14th Amendment, has been set forth clearly and precisely in the scholarly opinion of Mr. Justice Frankfurter in Culombe v. Connecticut, 367 U.S. 568, 601-602, 81 S.Ct. 1860, 1878-1879, 6 L.Ed.2d 1037 (1961).
“No single litmus-paper test for constitutionally impermissable interrogation has been evolved * * *. The ultimate test remains that which has been the only clearly established test in Anglo-American courts for two hundred years: the test of vol-untariness. Is the confession the product of an essentially free and unconstrained choice by its maker ?”
Stanley Cassidy was arrested and taken from his home in Camden, New Jersey, Jan. 29, 1958 at four o’clock in the morning and taken to the Camden police station and questioned by Captain Phillip Large and six detectives. He was searched, stripped of his clothing, given some coveralls, brought in and questioned by Chief Dube. This questioning in the presence of three detectives began at nine in the morning and continued until ten-twenty in the morning. He was then placed in a room adjacent to the office in which he was questioned and returned for further questioning twelve-fifteen to twelve-forty-five p.m. on the same day, and brought back at twenty minutes of twelve that same night and again until a quarter of one the next morning Jan. 30. In spite of the fact that there was testimony at the trial by those who questioned him that they did not abuse him nor threaten him in the securance of the statements, there can be no question in my mind here, but that the police, by keeping after Cassidy as shown by the repeated questionings, put to him in the early morning hours of Jan. 28 until the early morning hours *320the following day — though intermittently — could be anything but a persistent endeavor by them to secure from him finally answers which they wanted and those answers were admissions of guilt. Sufficient information had been elicited in his second interrogation, if not in the first one by the police officers, to construct a case of murder against him by independent research and by 'a normal police investigation, and no useful purpose was served by the questioning of him at the close of a long day and into the early morning hours of the following day, other than to draw from him the admission that he knew Johnson, one •of his confederates, possessed a gun at the time of the robbery and the ensuing killing by Johnson. I deem this conduct in and of itself over-reaching and coercive.
In discussing those essentials of due process to be accorded an individual accused of crime, the court again speaking through Justice Frankfurter in Culombe v. Connecticut supra 581 [367 U.S. 581, 81 S.Ct. 1867] stated,
“Cardinal among them, also, is the conviction, basic to our legal order, that men are not to be exploited for the information necessary to condemn them before the law, that, in Hawkins’ words, a prisoner is not ‘to be made the deluded instrument of his own conviction.’ 2 Hawkins, Pleas of the Crown (8th ed. 1824), 595. * * * Its essence is the requirement that the State which proposes to convict and punish an individual produce the evidence against him by the independent labor of its officers, not by the simple, cruel expedient of forcing it from his own lips. See Blackburn v. Alabama, 361 U.S. 199, 206-207 [80 S. Ct. 274, 4 L.Ed.2d 242]; Chambers v. Florida, 309 U.S. 227, 235-238 [60 S.Ct. 472, 84 L.Ed. 716].”
Accordingly I am unable to be persuaded that Cassidy’s confession was, “the product of an essentially free and unconstrained choice by its maker”. I would grant the petition.